Title: From George Washington to Brigadier General Nathaniel Heard, 19 April 1777
From: Washington, George
To: Heard, Nathaniel



Dear Sir
Morris Town April 19th 1777

I find it necessary to make a new disposition of the forces in the Jerseys—You will please to march all the Militia under your command immediately to this place—upon the Eight[h] Pensylvania Battallion arriving to occupy the Posts you now hold—they have orders for that purpose—Let no time be lost in the execution of this change of disposition. As soon as your troops are ready to march you will please to send me an Express. I am Sir your Obedient Servt

G.W.

